IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


DERRY STREET PUB, INC.,                : No. 312 MAL 2015
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
PENNSYLVANIA STATE POLICE,             :
BUREAU OF LIQUOR CONTROL               :
ENFORCEMENT,                           :
                                       :
                    Respondent         :


                                   ORDER



PER CURIAM

      AND NOW, this 29th day of September, 2015, the Petition for Allowance of

Appeal is DENIED.